Citation Nr: 0528259	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-35 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for laceration, dorsolateral aspect, 5th metatarsal, right 
foot, with right sural nerve neuropathy (hereinafter, nerve 
disability of the right lower extremity).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1976 to 
February 1977 in the United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
for a service connected laceration, dorsolateral aspect, 5th 
metatarsal, right foot, with right sural nerve neuropathy due 
to aggravation, and granted a 10 percent disability 
evaluation.

The veteran filed his original claim in July 2002.  The 
original claim requested service connection for Hepatitis C 
and aggravation of a right foot injury in service.  The RO 
issued a rating decision dated December 2002 that denied both 
claims.  In February 2003, the veteran filed a notice of 
disagreement with the right foot disability denial only.  
Following the submission of additional evidence, the RO 
issued a subsequent rating decision in December 2003.  In 
January 2004 the veteran submitted a second notice of 
disagreement.  The RO issued a statement of the case (SOC) in 
September 2004 and the veteran timely perfected his appeal in 
October 2004.


FINDING OF FACT

The veteran's service-connected nerve disorder of the right 
lower extremity is manifested by no more than a callus on the 
right foot, a scar of an old injury and scar of stitching on 
the lateral side of the right foot and a hypersensitive area 
around the scar on the right foot.





CONCLUSION OF LAW

The criteria for a higher disability rating for the service-
connected nerve disorder of the right lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002; 38 C.F.R. §§ 
3.322, 4.124a, Diagnostic Code 8625 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The original duty to assist letter submitted to the veteran 
by the RO did not address the claim of service connection for 
aggravation of a pre-existing right foot disability.  The 
subsequent duty to assist letter dated October 2004 satisfied 
the requirements set forth under the VCAA.

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The August 2002 letter from VA, although 
it did not directly address the veteran's claim of a right 
foot disability, did provide the veteran with the elements 
necessary to substantiate his claim.  The October 2004 letter 
from VA informed the veteran that to establish entitlement to 
an increased evaluation for his service-connected disability, 
the evidence needed to show that his condition had worsened.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The October 
2004 letter informed the veteran that VA was responsible for 
assisting him in obtaining relevant records from any Federal 
agency.  This included records from the military, VA Medical 
Centers (including private facilities where VA authorized 
treatment), or the Social Security Administration.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The October 2004 letter requested that the veteran 
complete, sign and return the VA Forms 21-4142 if he had seen 
any private health care providers.  He was also requested to 
provide the names and locations of any VA or military 
facility where he received medical care and the approximate 
dates of the care.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reason.  The RO's 
September 2004 Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
The Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper VA process.  See Pelegrini, 18 Vet. App. At 
120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the complete notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her or his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

III.  Background

The veteran served on active duty from January 1976 to 
February 1977.

The veteran's enlistment examination dated December 1975 did 
not show any complaints regarding the right foot.  The 
veteran completed basic training but had numerous complaints 
or pain and discomfort regarding his right foot.  

In January 1977, the veteran stated that in 1972 he was in a 
mini-bike accident that resulted in a deep laceration over 
the shaft of the dorsum of the 5th metatarsal, right foot.  
He stated that approximately two weeks after basic training, 
his foot began to bother him.  Upon physical examination the 
examiner noted a scar, approximately 1.0 centimeters (cm) 
wide and approximately 3.0 cm long on the dorsolateral aspect 
of the shaft of the 5th metatarsal however, palpation and 
tapping on the proximal portion of the scar elicited sharp, 
shooting pain.  The veteran was diagnosed with a painful, 
posttraumatic scar, dorsolateral aspect, 5th metatarsal, 
right foot, which may have entrapped the sural nerve.  The 
veteran was recommended for discharge.

The veteran's separation examination noted a painful, 
posttraumatic scar, dorsolateral aspect, 5th metatarsal, 
right foot which might have entrapped the sural nerve.  The 
veteran was noted to be unqualified for retention.

In June 1978, the veteran was seen at the Marion VAMC for 
right foot pain.

In November 2003 the veteran participated in a VA peripheral 
nerves examination.  The examiner noted that the veteran had 
pain, paresthesia, dysesthesia and hyperpathia in the sural 
nerve distribution of the right foot.  The examiner diagnosed 
right sural nerve neuropathy with exacerbation related to 
service.  The examiner also noted the veteran's sural nerve 
hyperpathic pain was undoubtedly worsened by service-related 
activity.

The veteran participated in a feet/scars examination in 
November 2003.  The veteran complained of constant pain with 
standing and walking.  He denied any weakness of the right 
foot, although stiffness was present.  There was no weakness 
of the left foot and no swelling.  He complained of heat, 
redness and fatigability of the right foot on standing and 
walking.  Resting the right foot helped significantly.  The 
veteran had not had any treatment for his right foot and was 
not taking any pain medication.  He stated that after the 
initial episode in the military, the condition had remained 
the same, with no flare-ups.  The veteran did not use 
crutches, a cane or corrective shoes.  No surgery was 
performed on the right foot.  

Upon physical examination, the left foot was found to be 
normal.  On the right foot, there was an area of redness and 
an old scar on the lateral side of the right foot that 
extended from the base of the toe to the middle of the foot.  
The scar was well-healed.  There was also a callus in the 
dorsum of the foot and the lateral side of the foot was 
thickened.  The callus was big and there was a cavity in the 
middle of the callus; no infection was noted.  There was no 
tenderness in the ankle bones or ankle joint, bones of the 
calf, tarsal bones or metatarsal bones.  With regard to 
touch, the scar area on the lateral side of the right foot 
was hypersensitive and the veteran attempted to withdraw his 
foot upon being touched.  With regard to the remainder of the 
right foot, pain and touch were normal.  There was no 
swelling or redness.  Walking and standing were normal on the 
right foot.  There were no ulcerative skin changes.  On 
active movement, the veteran could bend the foot up to 30 
degrees, left foot and raise the foot up to 10 degrees.  He 
could evert, inside movement, up to 20 degrees and outside 
movement was up to 30 degrees.  The movements were measured 
by goniometer.  Flexion, extension, medial and lateral 
rotation were normal and there was no wasting of any muscles 
and no flat foot.

The examiner diagnosed the veteran with a callus on the left 
foot, a scar of old injury and scar of stitching on the 
lateral side of the left foot and a hypersensitive area of 
the scar on the left foot.  The Board notes that the examiner 
clearly intended to diagnose the right foot with the above 
conditions, rather than the left.  

In November 2003, the veteran's representative submitted an 
internet article regarding pain management of reflex 
sympathetic dystrophy (RSD), a description of the peroneal 
nerve and a description of the lateral sural cutaneous nerve.

IV.  Analysis

Pertinent Law and Regulations

The December 2003 rating decision on appeal granted service 
connection for a nerve disorder of the right lower extremity 
and assigned an initial disability rating of 10 percent.  
Where as in this case an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found; in other words, the ratings may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-rating in accordance with changes 
in a veteran's condition.  It is essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  
See 38 C.F.R. § 4.1 (2005).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § Part 4 (2005).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).

The veteran is seeking an increased disability rating for his 
service-connected nerve disability of the right lower 
extremity, which is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520 - 
8720 (2005).  He essentially contends that the symptomatology 
associated with the disability is more severe than is 
currently contemplated by the currently assigned rating.

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active servce.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service.  
38 C.F.R. § 3.322 (2005).


Assignment of Diagnostic Code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in the 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  See 38 C.F.R. § 4.20 (2005).


The Board finds that Diagnostic Code 8521 appears to most 
closely match the evidence and reported symptomatology with 
respect to the veteran's nerve disorder of the right lower 
extremity.  While Diagnostic Code 8522 addresses specifically 
the superficial peroneal nerve, the Board notes that 
Diagnostic Code 8522 provides a maximum disability rating of 
30 percent as well as requiring a severe disability to attain 
a 20 percent rating.

The other nerve involved in the veteran's nerve disability of 
the right lower extremity has been identified as the sural 
nerve.  The sural nerve (nervi suralis) is a branch of the 
common peroneal nerve.  See Dorland's Illustrated Medical 
Dictionary, 1125 (28th ed).  The common peroneal nerve is 
rated under Diagnostic Code 8521, which provides from a 40 
percent maximum rating.  Accordingly, the Board finds that 
Diagnostic Code 8521 is the most appropriate diagnostic code, 
given the reported symptomatology and anatomical region 
affected.  


Specific Schedular Criteria

Diagnostic Code 8521 [paralysis of the external popliteal 
nerve (common peroneal)] provides the following levels of 
disability:

40% Complete; foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.

Incomplete: 30 % Severe; 20% Moderate; 10% Mild.

See 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2005).

For reference purposes, the Board notes that Diagnostic Code 
8522 [paralysis of musculocutaneous nerve (superficial 
peroneal)] provides the following levels of disability:

30 % Complete; eversion of foot weakened.  Incomplete: 20 % 
Severe; 10% Moderate; 0% Mild.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8522 (2005).


Schedular Rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005) [history of injury]; Peyton v. Derwinski, 1 Vet. App. 
282, 287 (1991).  

The veteran is currently assigned a 10 percent disability 
rating for a mild level of impairment of his right lower 
extremity.  As noted above, a 40 percent rating is the 
highest rating available for a disability of the sural nerve 
under Diagnostic Code 8521.  Upon review of the evidence of 
record, and for reasons expressed immediately below, the 
Board has concluded that an award in excess of 10 percent is 
not warranted in this case.

A disability rating at the 20 percent level under Diagnostic 
Code 8521 requires a moderate disability.  Indeed, the 
November 2003 VA examination results show that the veteran 
tried to withdraw his foot due to hypersensitivity to touch 
and pain on the lateral side of his right foot during 
physical examination.  However, the balance of the 
examination indicated that the scar on the right foot was 
well healed; there was no tenderness in the ankle bones, 
ankle joint, calf bones, tarsal bones or metatarsal bones.  
Other than pain on palpation of the scar, the remainder of 
the foot was normal.  There was no redness, walking and 
standing were normal and there were no skin ulcerative 
changes.  Flexion, extension, medial and lateral rotation of 
the right foot were all normal.  There was no wasting of the 
muscles and there was no flat foot.  Such findings clearly do 
not rise to the level of moderate.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the appellant is a 
physician.  Therefore, as a layperson he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v.Derwinski, 2 Vet. 
App. 492 (1992).

DeLuca considerations do not apply in this case, since it 
involves a neurological disability, not a musculoskeletal 
disability.  See 38 C.F.R. §§ 4.40 and 4.45 (pain, 
incoordination, fatigability and weakness) are to be 
contemplated in the schedular ratings for neurological 
disabilities.

Conclusion

In summary, for the reasons and bases expressed above, the 
preponderance of the evidence is against the veteran's claim; 
the benefit-of-the-doubt rule does not apply.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for laceration, dorsolateral aspect, 5th metatarsal, right 
foot, with right sural nerve neuropathy is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


